Citation Nr: 1629497	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Von Hippel-Lindau syndrome (VHL).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disability, and if so, whether service connection is warranted to include as secondary to VHL. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disability, and if so, whether service connection is warranted to include as secondary to VHL. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a mood disorder (claimed as depression), and if so, whether service connection is warranted to include as secondary to VHL. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, and if so, whether service connection is warranted to include as secondary to VHL. 

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea, and if so, whether service connection is warranted to include as secondary to VHL. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.  He also served on active duty in support of Operation Desert Storm from January 25, 1991 to March 26, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that, subsequent to the issuance of the June 2014 statement of the case, additional evidence was added to the record, to include lay statements from the Veteran and his friends.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received in July 3014 and AOJ consideration of this evidence has not been explicitly requested.  A waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

The Board notes that, while the August 2010 rating decision and the June 2014 statement of the case did not characterize the Veteran's claims of entitlement to service connection for a heart disability, a respiratory disability, a mood disorder (claimed as depression), headaches, and sleep apnea, as petitions to reopen, February 2007 and 2009 Board decisions and a July 2008 rating decision specifically denied service connection for a heart disability, a respiratory disability, a mood disorder (claimed as depression), headaches, and sleep apnea.  As the Veteran's current claims for service connection for a heart disability, a respiratory disability, a mood disorder (claimed as depression), headaches, and sleep apnea involves the same factual basis as the claims adjudicated in the February 2007 and 2009 Board decisions and the July 2008 rating decision, such are more appropriately viewed as applications to reopen previously denied claims and have been characterized as such on the first page of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), (the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to pension benefits as well individual unemployability were raised by the Veteran in December 2012 and January 2014.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The reopened issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  VHL is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  In a final decision issued in February 2007, the Board denied the Veteran's claims for service connection for a heart disability, headaches and sleep apnea. 

3.  Evidence added to the record since the final February 2007 Board decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disability.

4.  Evidence added to the record since the final February 2007 Board decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

5.  Evidence added to the record since the final February 2007 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

6.  In a final decision issued in July 2008, the RO denied the Veteran's claim of entitlement to service connection for a mood disorder (claimed as depression).
7.  Evidence added to the record since the final July 2008 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a mood disorder (claimed as depression).

8.  In a final decision issued in February 2009, the Board denied the Veteran's claim for service connection for a respiratory disability. 

9.  Evidence added to the record since the February 2009 Board decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for VHL, have not been met.  38 U.S.C.A.   §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The February 2007 Board decision that denied service connection for a heart disability, headaches and sleep apnea is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

3. New and material evidence to reopen the Veteran's claim of entitlement to service connection for a heart disability has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

4.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for headaches has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence to reopen the claim of entitlement to service connection for sleep apnea has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

6.  The July 2008 RO decision that denied service connection for a mood disorder (claimed as depression) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.    §§ 3.104, 20.302, 20.1103 (2015).

7.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a mood disorder (claimed as depression) has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The February 2009 Board decision that denied service connection for a respiratory disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R.           § 20.1100 (2015).

9.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a respiratory disability has not been received.  38 U.S.C.A.   § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C.         § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merit of the issue is deferred pending additional development consistent with the VCAA.

As relevant to the Veteran's application to reopen the previously denied claims of entitlement to service connection for a heart disability, headaches, a mood disorder (claimed as depression), and a respiratory disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  A March 2010 letter, sent prior to the initial unfavorable decision issued in August 2010, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims.  In this regard, while the letter did not specifically advise the Veteran that such claims had been previously denied and the bases for such denials, it did fulfill VA's duty to notify as interpreted by VAOPGCPREC 6-2014.  A reasonable person could have been expected to understand what was needed to support the Veteran's application to reopen his claim of entitlement to service connection for a heart disability, headaches, a mood disorder (claimed as depression), and a respiratory disability based on notice that was provided to him during the course of his appeal.  The February 2007 and 2009 Board decisions and the July 2008 RO decision as well as the July 2008 supplemental statement of the case and the May 2009 statement of the case informed the Veteran of the basis of the original denials and the dates of such denials.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The March 2010 letter informed of the Veteran and VA's respective responsibilities in obtaining such evidence and information.  Such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the claim for service connection for VHL, the March 2010 letter, sent prior to the unfavorable decision issued in August 2010 advised the Veteran of the information and evidence necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records, as well as social security administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been provided with VA examinations in connection with his claims pertaining to headaches and a mood disorder (claimed as depression); however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for headaches and a mood disorder (claimed as depression) are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

The Veteran was afforded VA examinations in order to adjudicate his claim for service connection for VHL in July 2010 in relation to scrotal masses, for his claim for a respiratory disability in March 2007 and May 2015 and an examination to adjudicate his claim for a heart condition in May 2014.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for VHL and petitions to reopen claims for service connection for a heart disability and a respiratory disability.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for VHL as it relates to his claims of in service headaches; however, the Board finds that such is not necessary in the instant case.  There is no credible evidence that the Veteran had headaches during active service.  Rather the Veteran's claims of headaches occurred during his National Guard duty, therefore as will be discussed further below,  even if the headaches were found to be symptoms of VHL they could not be the basis of a valid service connection claim.  Therefore, the Board is not obligated to provide an examination as there is no evidence of the Veteran suffering from headaches during active duty.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claim for service connection for VHL as it pertains to the Veteran's allegations of in service headaches.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  New and Material/ Service Connection Claim

A.  Pertinent Statutes and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, it shall be considered as part of the original condition.  38
C.F.R. § 3.3 10(a) (2006).  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (1) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A.  § 1.01(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  The term "inactive duty for trailing" means, inter alia, duty other than full time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A.§ 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. § 7104(b); 38 C.F.R.   § 20.1100. 

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Heart Disability, Depression, Respiratory Disability and Headaches

The Veteran's claims for service connection for a heart disability and headaches were denied in a Board decision decided in February 2007, his claim for service connection for a respiratory disability was denied in a Board decision decided in February 2009.  The February 2007 Board decision denied the claim for service connection for a heart disability as there was no evidence of a diagnosis for a chronic heart condition during the appeal period and the Board denied the claim for service connection for a headache condition as the evidence did not establish a nexus between the claimed headache condition and service.  The February 2009 Board decision denied the claim for service connection for a respiratory disability as the evidence did not establish a nexus between the claimed condition and service.  

The Veteran was advised of the decisions and his appellate rights; however, he did not request reconsideration or appeal the denial to the Court.  Therefore, the February 2007 and 2009 Board decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

The Veteran's claim for service connection for a mood disorder (claimed as depression) was denied in a rating decision decided in July 2008.  The rating decision denied the claim as the evidence did not support that such was incurred in or aggravated by service.  The Veteran was advised of the decision and his appellate rights in a July 2008 letter.  The Veteran entered a notice of disagreement in September 2008 and a statement of the case was issued in May 2009.  However, the Veteran did not file a substantive appeal.  No further communication regarding his claim of entitlement to service connection for a mood condition (claimed as depression) was received until February 2010, when VA received his petition to reopen such claim.  The July 2008 rating decision is final.  38 U.S.C.A.  § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that the May 2009 statement of the case pertaining to the claim for service connection for a mood disorder (claimed as depression) considered VA treatment records dated through May 2008 and that no additional VA or private treatment records were added to the Veteran's claims file, prior to the expiration of the appeal period associated with the July 2008 rating decision.  Thus, consideration under 38 C.F.R. § 3.156(b), is not warranted.   

The Board notes that, in February 2014 and January 2015, the Veteran's service treatment records and military personal records were added to his VBMS claims file.  The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, the service treatment records and military personnel records that were added to his VBMS claims file are duplicative of those contained in the claims file and where considered in the prior Board decisions in February 2007 and 2009 as well as the RO decision in 2008.  Reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment and personnel records. 

In reaching the decisions to deny the Veteran's service connection claims in the February 2007 and 2009 decisions as well as the July 2008 rating decision, the Board and the RO considered the Veteran's service treatment records as well as post-service private and VA treatment records and internet articles provided by the Veteran.

The Veteran's service medical records were reviewed.  The records from the Veteran's active duty fail to document any complaints, treatment or diagnosis of headaches, a heart disability, a respiratory disability or a mood disorder/depression.  With regards to the Veteran's claimed respiratory disability, a February 1991 treatment note reflects the Veteran's complaint of sinus congestion and he was diagnosed with an upper respiratory infection.  In the March 1991 Report of Medical History the Veteran reported shortness of breath and pain or pressure in his chest.  The Veteran denied sinusitis, asthma, palpation or pounding heart, and heart trouble.

Records from the Veteran's time with the National Guard were also reviewed.  A 1980 report of headaches was noted, but again this was not during the Veteran's active duty service.  The treatment records fail to document any treatment or diagnoses related to a heart disability or a psychiatric condition.  While in the National Guard, the Veteran was diagnosed with "possible asthma/chronic sinus conditions/sinusitis."  In December 1999, a private physician diagnosed the Veteran with sinusitis/bronchitis.  During a January 2001 Report of Medical History, the Veteran reported frequent or severe headaches.

Post service treatment records were also reviewed.  In 1996 and 1997, the Veteran complained of heart problems and testing was performed.  However, no heart disability was diagnosed.  The Veteran's VA treatment records reflect complaints of and acknowledgment that the Veteran suffers from headaches; however no nexus between the Veteran's headaches and service was established.  VA treatment records show that the Veteran was evaluated for depression in March 2004 and was diagnosed with adjustment disorder with mixed emotional features.  An April 2004 mental health clinic report reveals that the Veteran's diagnosis was changed to a mood disorder not otherwise specified.  With regard to the Veteran's claim for a respiratory disability, the Veteran underwent a VA examination in February 2007.  The examiner opined that the Veteran's respiratory disability was not related to his active service. 

Evidence received since the February 2007 and 2009 Board decision and the July 2008 rating decision included additional statements from the Veteran and VA and private treatment records dated through June 2014, and VA examinations in May 2014.

The Board again notes that the Veteran's claims for depression, a respiratory disability, and headaches were previously denied as the evidence of record failed to show that these conditions were incurred in or aggravated by service, and that the Veteran's claim for a heart disability was denied as the Veteran had no diagnosed cardiac condition.  The newly received evidence likewise fails to demonstrate such a nexus between a current disability and service for the Veteran's claimed depression, respiratory disability and headaches.  In addition, the newly received evidence fails to demonstrate a current heart condition diagnosis.

During the May 2014 VA examination for heart conditions, the examiner noted the Veteran's complaints of a history of "heart fluttering" and "occasional" fleeting chest pain.  The examiner found that the Veteran had "no chronic cardiac condition."

During the May 2014 VA examination for respiratory conditions, the examiner noted the Veteran's complaints of trouble breathing as a teenager and occasional shortness of breath while in the service.  The examiner found "no chronic respiratory condition."

The Veteran has submitted additional statements during the course of the appeal, most of which were duplicative of evidence already of record.  However, the Veteran also submitted statements which raised an alternative theory of entitlement to service connection.  The Veteran indicated that he believed his conditions were secondary to his VHL.  VHL is not a service-connected disability, and is denied later in this decision.  

A new theory of entitlement is considered material because, when it is considered with the evidence previously of record, it triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118.  

Even if the Board were to assume the Veteran's allegations, the Board notes that merely raising a new theory of entitlement does not automatically warrant reopening a claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008) (stating that where a litigant presents "a new theory of causation for the same disease or injury that was the subject of a previously denied claim" and "the evidence supporting the litigant's new theory of causation constitutes new and material evidence, then the VA must reopen the veteran's claim").  In this case, while the Veteran has raised new theories of entitlement for his claims, he has not submitted evidence to support his contentions.  He has failed to provide nexus opinions to disabilities which have not been diagnosed.  

Therefore, the Board finds that the evidence received since the February 2007 and 2009 Board decisions and the July 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for a heart disability, headaches, a respiratory disability, or a mood disorder (claimed as depression).  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeals must be denied.

C.  Sleep Apnea

The Veteran previously sought entitlement to service connection for sleep apnea.  In the February 2007 Board decision, the Board considered the Veteran's service treatment records and post-service VA and private treatment records.  The service treatment reflect no complaints, treatment or diagnosis of sleep problems.  Post service treatment records reflect complaints of sleep difficulties, but no diagnosis of sleep apnea.  The Board denied the Veteran's claim for service connection for sleep apnea as the record failed to support a currently diagnosed disability. 

The Veteran was advised of the decision and his appellate rights; however, he did not request reconsideration or appeal the denial to the Court.  Therefore, the February 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

The evidence received since the February 2007 Board decision consists of VA and private treatment records, and various lay statements and hearing testimony from the Veteran.  In this regard, an October 2008 private treatment note reflects a diagnosis of obstructive sleep apnea.  However, no etiological opinion was provided.  During his October 2014 hearing, the Veteran testified that his sleep apnea was the result of alleged sleep disturbance during service while sleeping in tents with other soldiers, where snoring kept him from sleeping.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the statements from the Veteran and pursuant to Justus, as well as the October 2008 private treatment note, the Board finds that the evidence received since the February 2007 Board decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for sleep apnea.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for sleep apnea was previously denied as the evidence did not show a current diagnosis.  While the October 2008 private treatment note did not provide an etiological opinion, it did provide a current diagnosis.  Such directly addresses the reason for the prior denial, and while there is no etiological opinion, the Veteran's testimony offers a more complete view of the disability thereby raising a substantial possibility of substantiating the Veteran's claim.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for sleep apnea is reopened.  


D.  VHL

The Veteran generally contends that he suffers from VHL as a result of service.  The Veteran alleges that such condition began in service as is evidenced by his complaints of headaches and the removal of growths in his scrotum while in service. 

VHL is an inherited multi-system disorder characterized by abnormal growth of blood vessels.  See Article submitted by the Veteran in August 2010 on VHL from Genes and Diseases from the National Center for Biotechnology Information (NCBI).   

Service treatment records were negative for complaints, treatment, or diagnoses related to VHL.  A 1980 service treatment note reflects the Veteran's complaints of a headache.  In 1996, the Veteran was treated for nodules in his scrotum.  The masses were removed and found to be benign bilateral hydrocele and a left varicocele.  The pathology did not show any solid tumors.  In the March 1991 Report of Medical History, the Veteran reported that he was in good health.  During the January 2001 Report of Medical History, the Veteran reported frequent or severe headaches. 

Private treatment records in August 2003 reflect that the Veteran was diagnosed with a hemangioblastoma of the cerebellum.  The tumor was removed and it was determined to be the type of tumor found with VHL.  The Veteran was disagnosed with VHL in August 2003.  The Veteran's private physician noted that the Veteran suffered from headaches and balance problems related to his surgery.  See Dr. M.C. Statement October 2003. 

A private March 2004 neurological evaluation noted that the Veteran reported he had brain surgery in August of 2003 and had suffered for headaches for nine years prior.  The examiner also reported that the Veteran stated that he had trouble with blackouts and dizzy episodes.  The examiner confirmed the VHL diagnosis and noted evidence of imbalance upon physical testing and memory issues.  The examiner opined that the Veteran's balance and memory issues could be due to his surgery, but the examiner offered no etiological opinions as to the Veteran's VHL. 

A July 2010 VA genitourinary examination report reflects the Veteran's diagnosis of VHL.  The examiner noted that the Veteran underwent brain surgery to remove a tumor from his cerebellum, which was consistent with a hemangioblastoma, which is the type of tumor found with VHL.  The examiner also noted that the Veteran had some masses removed from his scrotum in 1996.  The examiner noted that the masses were benign bilateral hydrocele and a left varicocele.  The examiner reported that the pathology did not show any solid tumors which would be consistent with VHL.  The examiner also reported that the Veteran had a 1 cm simple cyst in his left kidney, which was not solid.  The examiner opined after examining the Veteran and reviewing the Veteran's case file, that the Veteran's pathology and scrotal masses were not consistent with any tumor that is reported with VHL, and therefore the examiner opined that the Veteran's scrotal masses and resulting surgery were unrelated to his VHL. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for VHL.  The Board finds that, as there is no evidence of VLH in service or for many years after active duty service, service connection for VLH is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Moreover, the Veteran expressly reported that he was in good health during his March 1991 Report of Medical History.  Post-service treatment records are also silent with respect to any VHL symptoms until approximately August 2003.  Thus, there is no competent lay or medical evidence of pertinent symptomatology since service.  Moreover, while VHL appears to be a form of cancer, there is no evidence of associated complaints or symptoms in service, nor for many years afterwards, and service connection under 38 C.F.R. § 3.309(a), or for continuity of symptoms is not established.  See Walker, supra.

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board again notes that there is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  While the Veteran claims that he had headaches in service which were indicative of his VHL, the only documented complaints of headaches were in 1980 and January 2001, neither of which were during the Veteran's active duty periods.  Therefore, even if such symptoms were indicative of VHL, they could not be the basis of a valid service connection claim.  Further, there is no competent, probative evidence or opinion of record which suggests that the claimed VHL was caused or aggravated or related to the Veteran's claimed inservice headaches.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the relationship between the Veteran's VHL and his claimed in service headaches, as the only reported incidents were not during active duty periods.   

While the evidence of record shows that the Veteran has a current diagnosis of VHL, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the July 2010 VA examiner's opinion that the Veteran's scrotal masses removed during service were not related to his VHL.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record. 

The Board notes that the Veteran has generally contended that his current VHL began in and is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is credible to describe current symptoms such as headaches or growths.  However, as to the etiology of the VHL, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of VHL involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of his VHL to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand are highly probative. 

The Veteran has offered only conclusory statements regarding the relationship between his in-service scrotal masses and headaches and his current VHL.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in service scrotal masses and the current nature of his VHL.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

The Veteran also provided two medical articles regarding VHL.  A review of the articles informs the reader that VHL is an inherited disease, and that tumors will develop in one or more parts of the body.  One article noted that "some patients experience tumors in the scrotal sacs."  As noted above, in 1996, the Veteran was treated for nodules in his scrotum.  The masses were removed and found to be benign bilateral hydrocele and a left varicocele.  The pathology did not show any solid tumors.  Hence, there were not tumors in the scrotal sacs in service.  The examiner remarked up the masses removed from the Veteran's scrotum in 1996 and found relevant the fact that the masses were benign bilateral hydrocele and a left varicocele.  The examiner reported that the pathology did not show any solid tumors consistent with VHL.  While informative regarding this disease, the articles do not provide an avenue to service connection when considered with the other evidence of record.  
 
The Board finds that the Veteran's VHL is not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for VHL.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for VHL is denied.

New and material evidence not having been received, the claim for service connection for a heart disability is not reopened.

New and material evidence not having been received, the claim for service connection for a respiratory disability is not reopened.

New and material evidence not having been received, the claim for service connection for a mood disorder (claimed as depression) is not reopened.

New and material evidence not having been received, the claim for service connection for headaches is not reopened.

New and material evidence having been received, the petition to reopen the claim  for service connection for sleep apnea is granted, the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for sleep apnea so that he is afforded every possible consideration.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA opinion to determine the nature and etiology is required to decide the claim for service connection for sleep apnea. 

With regard to the Veteran's claimed sleep apnea, he has generally alleged that it was related to his service, to include his allegations of sleep disturbance in the 1970s because of his fellow soliders' snoring.  Service treatment records are negative for complaints, treatment, or diagnoses related to sleep apnea or sleep disturbances.  During the Veteran's October 2014 hearing, he testified that in the 1970s he slept in communal tents with other soldiers and their collective snoring kept him awake.  The Veteran alleges that this was the source of his sleep apnea. 
Post-service treatment records document a diagnosis of obstructive sleep apnea. 
The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed sleep apnea and no etiological opinion is of record.  Therefore, on remand, such an opinion should be obtained.

Finally, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.  The Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional VA or private treatment records from providers who treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, an opinion should be obtained to determine the current nature and etiology of the Veteran's sleep apnea.  The need for an examination is left to the discretion of the medical professional offering the opinion.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should confirm the diagnosis of sleep apnea.

(B)  For currently diagnosed sleep apnea, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to active service, to include the Veteran's allegations of sleep disturbance because of snoring in the 1970s.

The examiner should consider all evidence of record, including lay statements.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


